El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
Este caso plantea la necesidad de aclarar aspectos esen-ciales de la Regla 35.1 de Procedimiento Civil, referente al procedimiento de oferta de sentencia.
El 23 de febrero de 1982 la recurrida, Hermandad Unida de Carpinteros y Ebanistas de América, AFL-CIO (la Her-mandad) demandó por cien mil dólares a V. & E. Engineering Construction Co., Inc., a Levitt Homes, Inc. (Levitt) y a otros por no deducir las cuotas de la Unión y cometer alega-das violaciones adicionales al convenio entre la Hermandad y V. & E. Engineering.
Dos días después de contestar la demanda Levitt notificó a la Hermandad una oferta para consentir a que se dictase sentencia en su contra por la cantidad de mil doscientos dólares. La oferta fue rechazada.
Después de completarse el descubrimiento de la prueba y otros trámites, la partes solicitaron que el tribunal de *713instancia resolviese el aspecto de la responsabilidad vicaria de Levitt por la deuda de V. &. E. Engineering, una contra-tista independiente empleada por Levitt y otros en diversos proyectos. El 9 de diciembre de 1983 el tribunal de instancia dictó sentencia sumaria en que desestimó la demanda contra Levitt y condenó a la Hermandad al pago de costas. Levitt presentó entonces un memorando de costas por $819.92 y una moción bajo la Regla 35.1 para que se le concediesen $5,226.50 por concepto de honorarios de abogado incurridos a partir de la fecha de la referida oferta de sentencia. El tribunal declaró sin lugar la moción sobre los honorarios, así como ciertos renglones del memorando de costas. Levitt ha recurrido a este foro.
La Regla 35.1 de Procedimiento Civil dispone:
En cualquier momento antes de los diez (10) días prece-dentes al comienzo del juicio, la parte que se defiende de una reclamación podrá notificar a la parte adversa una oferta para consentir a que se dicte sentencia en su contra por la cantidad o por la propiedad o en el sentido especificado en su oferta, con las costas devengadas hasta ese momento. Si dentro de los diez (10) días siguientes a la notificación la parte adversa notificare por escrito que acepta la oferta, cualquiera de las partes podrá presentarla junto con la notificación de su aceptación y la prueba de su notificación, y entonces el secre-tario del tribunal dictará sentencia. Si no fuere así aceptada, será considerada como retirada y la misma no será admisible en evidencia, excepto en un procedimiento para determinar costas, gastos y honorarios de abogado. Si la sentencia que obtuviere finalmente la parte a quien se le hizo la oferta no fuera más favorable, ésta tendrá que pagar las costas, gastos y honorarios de abogado incurridos con posterioridad a la oferta. El hecho de que se haga una oferta y ésta no sea acep-tada no impide que se haga otra subsiguiente. Cuando la responsabilidad de una parte haya sido adjudicada mediante sentencia pero queda aún por resolverse en procedimientos ulteriores la cuantía de los daños o extensión de dicha respon-sabilidad, la parte cuya responsabilidad se haya adjudicado podrá notificar una oferta de sentencia y la misma tendrá el mismo efecto que una oferta hecha antes de juicio si se notifica *714dentro de un término razonable no menor de diez (10) días antes del comienzo de la vista. (1) 32 L.P.R.A. Ap. Ill, R. 35.1.
La cuestión precisa que plantea este caso es determinar el significado de la frase: “Si la sentencia que obtuviere finalmente la parte a quien se le hizo la oferta no. fuera más favorable, ésta tendrá que pagar las costas, gastos y honorarios de abogado incurridos con posterioridad a la oferta.” ¿Se incurre en tal obligación cuando la sentencia que se dicte finalmente favorece a quien hace la oferta en vez de a quien la recibe?
El Tribunal Supremo de Estados Unidos se enfrentó a esta misma interrogante en Delta Air Lines, Inc. v. August, 450 U.S. 346 (1981). Por decisión de cinco contra cuatro jue-ces, el tribunal resolvió que la Regla 68 federal de Proc. Civil es inaplicable a las situaciones en que la sentencia fa-vorece a la parte demandada.
Las decisiones del Tribunal Supremo de Estados Unidos en este campo tienen únicamente valor persuasivo en esta jurisdicción, cual es la situación en los estados, aunque se trate de textos idénticos. Ello es así aun en el caso de disposiciones constitucionales, sujeto a las normas que hemos reiterado en repetidas ocasiones. Pueblo v. Dolce, 105 D.P.R. *715422, 426-428 (1976); M. Vitiello, Independent and Adequate State Grounds: A Stone Unturned by Louisiana’s Criminal Defense Bar?, 25 Loy. L. Rev. 745 (1979); Nota, Camping on Adequate State Grounds: California Ensures the Reality of Constitutional Ideals, 9 Sw. U.L. Rev. 1157 (1977).
No consideramos convincente la posición de la mayoría en Delta Air Lines, Inc. v. August, supra. Según señaló el Juez Rehnquist en su opinión disidente, ni el texto, ni el historial ni el propósito de la Regla permiten concluir que un deman-dado que gana un pleito debe ser colocado en peor posición que el que lo pierde por suma menor que la ofrecida.
La posición mayoritaria en Delta Air Lines, Inc., supra, ha sido objeto de crítica severa. Nota, Delta Air Lines, Inc. v. August: Taking the Teeth out of Rule 68, 43 U. Pitt. L. Rev. 765 (1982); J. F. Barnicle, Offers of Judgment under Federal Rule 68: The Impact of Delta Air Lines, Inc. v. August, 26 Trial Law. Guide 139 (1982). Hasta la emisión del dictamen en Delta Air Lines, Inc., supra, la norma federal era contra-ria a la dispuesta luego. Mr. Hanger, Inc. v. Cut Rate Plastic Hangers, Inc., 63 F.R.D. 607 (E.D.N.Y. 1974); Scheriff v. Beck, 452 F. Supp. 1254 (D. Colo. 1978).
En Beattie v. Thomas, 668 P.2d 268 (Nev. 1983), el Tribunal Supremo de Nevada rehusó regirse por la doctrina de Delta Air Lines, Inc. v. August, supra. El Tribunal expresó:
. . . Rehusamos adoptar el razonamiento de Delta Air Lines, no sólo por las diferencias entre NRCP 68 y FRCP 68 [la regla de Nevada, al igual que la nuestra, incluye expresamente los honorarios de abogado, contrario a la federal], sino porque tal razonamiento lleva a un resultado anómalo. Bajo la norma propuesta por el apelante y adoptada por la mayoría en Delta Air Lines, el receptor de una oferta sería penalizado en caso de obtener sentencia a su favor en términos menos favorables que los ofrecidos, mas no estaría sujeto a penalidad alguna en caso de perder el pleito. (Traducción nuestra y escolio omi-tido.) Pág. 274.
Al mismo efecto, pero anterior a Delta Air Lines, Inc., supra Wright v. Vickaryous, 611 P.2d 20, 23 (Alaska 1980).
*716La opinión mayoritaria en Delta Air Lines, Inc., supra, consigna acertadamente su preocupación por el problema de las ofertas irrazonables, mas para resolverlo no es necesario llegar al mismo resultado que el alcanzado allí. El propósito básico de la Regla 35.1 de Proc. Civil es fomentar las transacciones. Tal objetivo se derrota si se permite invocar la regla mediante ofertas de sentencia irrisorias o irrazonables. Hemos dictaminado que el principio de la buena fe es exigencia general de nuestro derecho. Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585, 587-588 (1981). La Regla 35.1 no es operante cuando dentro del contexto de cada caso, la oferta no es realista, razonable y producto de la buena fe. Igual doctrina prevalece en algunos otros foros. Corley v. Epperson, 353 So.2d 794 (Ala. 1978); Barnicle, op. cit., págs. 162-163. De darse las circunstancias para la operación de la Regla, el tribunal de instancia conserva naturalmente su discreción para determinar la razonabilidad de la cuantía de honorarios que interesa cobrar el oferente.
Por último, cabe señalar que el concepto de costas, tanto bajo nuestra Regla 35.1 de Proc. Civil, como bajo la 44.1(a), se regirá por lo dispuesto en Garriga, Jr. v. Tribunal Superior, 88 D.P.R. 245 (1963).

Se expedirá el auto, se revocará la resolución recurrida y se devolverá el caso a instancia para procedimientos ulte-riores compatibles con esta opinión.

Los Jueces Asociados Señores Irizarry Yunqué y Rebollo López emitieron votos concurrentes separados.
—O—

(1) Esta Regla deriva de la 68 federal, con algunas variantes.
“At any time more than 10 days before the trial begins, a party defending against a claim may serve upon the adverse party an offer to allow judgment to be taken against him for the money or property or to the effect specified in his offer, with costs then accrued. If within 10 days after the service of the offer the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof and thereupon the clerk shall enter judgment. An offer not accepted shall be deemed withdrawn and evidence thereof is not admissible except in a proceeding to determine costs. If the judgment finally obtained by the offeree is not more favorable than the offer, the offeree must pay the costs incurred after the making of the offer. The fact that an offer is made but not accepted does not preclude a subsequent offer. When the liability of one party to another has been determined by verdict or order or judgment, but the amount or extent of the liability remains to be determined by further proceedings, the party adjudged liable may make an offér of judgment, which shall have the same effect as an offer made before trial if it is served within a reasonable time not less than 10 days prior to the commencement of hearings to determine the amount or extent of liability.” Fed. Rules Civ. Proc., Rule 68, 28 U.S.C.A.